 1

 2

 3

 4

 5

 6

 7
                                IN THE UNITED STATES DISTRICT COURT
 8
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10

11   ALLEN C. HASSAN,                                          No. 2:19-CV-02521-MCE-AC
12                                              Plaintiff, [Proposed] ORDER GRANTING STATE
                                                           DEFENDANTS’ REQUEST FOR SEVEN-
13                   v.                                    DAY EXTENSION TO RESPOND TO
                                                           THE THIRD AMENDED COMPLAINT
14
     CALIFORNIA MEDICAL BOARD, et al.,
15
                                             Defendants.
16

17
           Good cause appearing, the request of Defendants the Medical Board of California, Susan
18
     Friedman, Dev GnanaDev, Randy Hawkins, Howard Krauss, Ronald Lewis, Laurie R. Lubiano,
19
     Asif Mahmood, Denise Pines, David Warmoth, Eserick Watkins, and Felix C. Yip (collectively
20
     “State Defendants”) for a seven-day extension to respond to the third amended complaint is
21
     GRANTED.
22
           The State Defendants shall respond to Plaintiff’s third amended complaint, filed on April
23
     26, 2021 (ECF No. 31), by no later than June 8, 2021.
24
           IT IS SO ORDERED.
25

26   Dated: June 2, 2021
27

28
                                                           1
     Order Granting State Defs.’ Request for 7-Day Extension to Respond to the Third Amended Complaint
     (2:19-CV-02521-MCE-AC)
